Judgment affirmed.
See journal entry.
It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same is hereby, affirmed; this court being of the opinion that while the trial court erred in the admission of the testimony of the heirs of the decedent yet this testimony was not prejudicial for the reason that plaintiff in error having selected his remedy when he prepared and presented his claim against the estate of James Mignery, deceased, he could not maintain an action upon the instrument in question for the land.
Nichols, C. J., Johnson, Donahue, Wanamaker, Newman, Jones and Matthias, JJ., concur.